201 F.2d 707
91 U.S.App.D.C. 394
WUNDERLE,v.KIMBALL, Secretary, Department of Navy of United States.
No. 11502.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 16, 1952.Decided Dec. 31, 1952.

Keith L. Seegmiller, Washington, D.C., for appellant.
Frank H. Strickler, Asst. U.S. Atty., Washington, D.C., with whom Charles M. Irelan, U.S. Atty., and Joseph M. Howard and Frederick G. Smithson, Asst. U.S. Attys., Washington D.C., were on the brief, for appellee.  William E. Kirk, Jr., Asst. U.S. Atty., Washington, D.C., entered his appearance for appellee.
Before EDGERTON, PRETTYMAN and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Appellant was removed from employment in the classified civil service of the [91 U.S.App.D.C. 395] United States on July 11, 1941.  At her request she was furnished a brief statement which purported to inform her of the reasons for her removal.  Repeatedly thereafter she wrote various officials in the Navy Department, seeking reinstatement.  On October 12, 1942, she was advised by the Assistant Secretary that the entire file had been reviewed and no reason found to warrant a change in the action taken.  She continued, by letters addressed to various officials in the Navy Department and other officials, to seek reinstatement.  She filed the present action January 23, 1952.  The District Court was of opinion, upon the authority of Grasse v. Snyder,1 that the action was barred by laches.  We agree with that conclusion.


2
Affirmed.



1
 1951, 89 U.S.App.D.C. 352, 192 F.2d 35.  To the same effect is Baxter v. Pace, 1951, 89 U.S.App.D.C. 392, 193 F.2d 20